Citation Nr: 0102533	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased evaluation for the postoperative 
residuals of a vagotomy and pyloroplasty with duodenal ulcer, 
currently rated as 20 percent disabling.

Entitlement to an increased (compensable) evaluation for a 
ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from November 1956 to October 
1957.

This appeal arises from a December 1994 rating decision 
which, in pertinent part, continued a 20 percent disability 
evaluation for the postoperative residuals of a vagotomy and 
pyloroplasty with duodenal ulcer as well as a noncompensable 
disability evaluation for a ventral hernia.

The Board of Veterans' Appeals (Board), in a January 1999 
decision, remanded the above claims for further development.  
The case was returned to the Board in September 2000.


FINDINGS OF FACT

1.  The evidentiary record does not demonstrate that the 
veteran, as a result of a vagotomy and pyloroplasty with 
duodenal ulcer, experiences symptoms and a confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea; moderately severe duodenal ulcer with impairment of 
health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year; or episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals with diarrhea and weight loss.

2.  The veteran's residuals of a ventral hernia repair are 
productive of no more than healed postoperative wounds with 
no protrusion and without need for a belt.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
residuals of a vagotomy and pyloroplasty with duodenal ulcer 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.110, 4.111, 4.112, 4.113, 4.114, Diagnostic Codes 
7305, 7308, 7348 (2000).

2.  The criteria for a compensable evaluation for the 
postoperative residuals of a ventral hernia have not been 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic 
Code 7339 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for the 
postoperative residuals of a vagotomy and pyloroplasty with 
duodenal ulcer as well as a compensable evaluation for a 
ventral hernia.  The Board is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disabilities in question 
have been reviewed.  Nothing in the historical record 
suggests that the current evidence of record is not adequate 
for rating purposes.  Moreover, this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
these disabilities.

Factual Background

The veteran, who underwent a truncal vagotomy and 
pyloroplasty for a duodenal ulcer in 1968, in an April 1969 
rating decision was granted service connection for the post 
operative residuals of a vagotomy and pyloroplasty with 
duodenal ulcer; a 20 percent disability evaluation was 
assigned.  He underwent a surgical repair for an incisional 
ventral hernia in September 1977 and service connection was 
granted for a ventral hernia in a December 1977 rating 
decision; a noncompensable disability evaluation was 
assigned.

When the veteran initiated his claims for increased 
evaluations in March 1993 the originally assigned disability 
evaluations remained in effect.  Department of Veterans 
Affairs (VA) hospital records reflect that he was admitted 
the following month for nausea and vomiting.  He indicated 
that he had had no bowel movements for the past five days.  
Family members reported that he possibly had been drinking 
until the day before admission.

On examination, the veteran was noted to be obese with 
tenderness in the left upper quadrant and the mid-epigastric 
area.  There was no rebound tenderness and only mild 
guarding.  Bowel sounds were active.  It was reported that 
the veteran appeared well throughout his hospital course and 
was usually walking in the halls and eating normal food 
without any problems.  He was discharged after several days 
and it was indicated that the diagnoses responsible for the 
length of stay was hyponatremia and hypokalemia secondary to 
nausea and vomiting.

VA outpatient treatment records show that in May 1993 the 
veteran complained of passing too much gas and that his 
stomach still had more sharp pain than burning.  There were 
noted to be no bloody or black stools.  Occasional nausea, 
which had improved, and no vomiting, was noted.  His appetite 
was reported to be good.  The following month he reported 
burning abdominal pain all day.

A VA general medical examination of the veteran was conducted 
in June 1994.  At this time the veteran's complaints included 
a burning sensation in the abdomen, vomiting and occasional 
blood in the stool.  On examination of his digestive system, 
the veteran was noted to be obese.  The liver, spleen and 
kidneys were not palpable and there was no palpable mass.  
Peristalsis was active.  There was left lower quadrant 
tenderness.  A history of incontinence was noted.  Hemoccult 
was negative.  Scars from stomach surgery and a ventral 
hernia were noted.

The VA conducted an upper gastrointestinal series in July 
1994.  The impressions were tertiary contractions in the 
esophagus; hiatal hernia; gastroesophageal reflux on 
examination; antral mucosal herniation into the first part of 
duodenum; and no evidence of peptic ulceration.

A VA alimentary appendage examination of the veteran was 
conducted in July 1994 and, at this time, the veteran's 
complaints were reported to include epigastric burning 
intermittently, occasional vomiting associated with 
gastroesophageal reflux disease and diarrhea.  An examination 
was reported to reveal that the veteran was somewhat obese 
with a rounded, protuberant abdomen with nonspecific 
tenderness throughout the abdomen.

The veteran had an intolerance to spicy foods and experienced 
occasional nausea and vomiting.  There was no malaise, weight 
loss or generalized weakness.  The diagnoses were history of 
duodenal ulcer, stable on medication; and history of 
gastroesophageal reflux disease which probably represented 
the majority of the veteran's symptomatic complaints.

Additional VA outpatient treatment records reflect that the 
veteran was seen during the period from July 1994 to August 
1998 for treatment of numerous conditions, including back 
problems, hypertension, diabetes, degenerative joint disease, 
nicotine dependence and chronic obstructive pulmonary 
disease.  In November 1994 and October 1996 his peptic ulcer 
disease was reported to be stable.  In June 1998, when the 
veteran was seen in the nutrition clinic, it was noted that 
the veteran reported no factors affecting his ability to eat.  
He indicated that he would like to lose weight but had 
trouble watching portion sizes.

A hearing on appeal was conducted in September 1998.  At this 
time the veteran gave detailed testimony in support of his 
claim.  The veteran related that he experienced bowel 
incontinence and cramps and reported taking stool softeners.  
Copies of VA treatment records were submitted into the 
record.

Additional VA outpatient treatment records dated from 
September 1998 to April 1999 show that the veteran was seen 
for treatment of numerous conditions, including degenerative 
joint disease, back problems, peripheral neuropathy, hearing 
evaluation, hypertension, diabetes, and gastroesophageal 
reflux disease.

Treatment records, dated from June 1997 to February 1999, 
were received from Samuel N. Cherney, M.D., in April 1999.  
These records show that on a physical examination in August 
1997 the veteran's abdomen was soft with normal peristalsis.  
Additional records show that blood tests were conducted in 
October 1998 and that the veteran's red blood count, 
hemoglobin and hematocrit levels were within normal limits.

A VA gastrointestinal examination of the veteran was 
conducted in September 1999.  At this time the veteran 
reported that he had a lot of acid all the time in his 
stomach and in his esophagus.  He stated that he had a hiatal 
hernia and had a lot of gaseousness, bloating and 
indigestion.  He also felt a burning, a constant nonspecific, 
nondescript burning inside the stomach.  It was indicated 
that these constituted the veteran's main problems.  He 
stated that medicines helped somewhat but did not alleviate 
all of the symptoms.  It was noted that the veteran had not 
had any weight loss.

On examination of the veteran's abdomen, he was revealed to 
be obese.  There was a long longitudinal midline surgical 
scar extending from the xiphoid process down to the pubic 
synthesis relating to previous surgeries for vagotomy, 
pyloroplasty and ventral hernia repair.  There was no 
palpable liver, kidney or spleen, no bruits and no masses.  
Bowel sounds were normal.  A complete blood count was 
reported to be normal as was an occult blood stool study.

The diagnoses were history of duodenal ulcer; history of 
vagotomy and pyloroplasty secondary to bleeding duodenal 
ulcer; history of incarcerated omentum in the surgical 
incision due to herniations; history of gastroesophageal 
reflux disease; and history of long term gas, bloat, 
dyspepsia, probably related to both the gastroesophageal 
reflux disease and post-vagotomy/pyloroplasty syndrome.

The examining physician indicated that he reviewed the 
veteran's claims file and interviewed the veteran.  It was 
noted that the veteran's complaints of chronic gas, bloating 
and occasional regurgitation of phlegm were probably related 
to the gastroesophageal reflux disease which developed and 
was documented well after service.  It was indicated that 
these seemed to be the symptoms that the veteran had at the 
current time.  The physician related that there was no 
evidence of any recurrent duodenal ulcer disease or any 
severe esophagitis.

The physician also noted that there was no documentation of 
irritable bowel syndrome, which was probably related to post-
vagotomy and pyloroplasty surgery.  It was observed that the 
veteran did not appear to have suffered any progressive 
impairment from his symptoms as he had not only maintained 
weight but was overweight and he had no evidence for 
nutritional deficiency.

VA outpatient treatment records show that the veteran was 
seen in November 1999 for routine follow-up and that, on 
examination, bowel sounds were positive, the abdomen was soft 
and non-distended with tenderness over the left lower 
quadrant.  There was no guarding, rigidity or rebound.  Later 
the same month he reported that he had gained a lot of weight 
because he was trying to quit smoking.

VA hospital records reflect that the veteran was admitted in 
December 1999 with a one-month history of abdominal pain in 
the epigastric region, sometimes exacerbated by food and 
sometimes alleviated by antacids.  He had lost twenty pounds 
of weight in three weeks secondary to anorexia.  There was 
occasional nausea with no vomiting.

Following an examination and laboratory studies, the 
assessment included acute renal insufficiency with 
hyperkalemia possibly secondary to obstruction; and diabetes 
mellitus, Type II, currently with hypoglycemia possibly 
secondary to iatrogenic causes.  It was reported that the 
veteran's constipation was medicine induced.  It was reported 
that an endoscopy showed gastritis, hiatal hernia, 
diverticulosis and a sessile polyp.

Analysis

I. Residuals of a Vagotomy and Pyloroplasty with Duodenal 
Ulcer

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach. When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia. 38 C.F.R. § 4.111. 

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records. 38 C.F.R. § 4.112.

38 C.F.R. § 4.113 states that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do no lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (2000).

Under 38 C.F.R. § 4.114 ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Under Diagnostic Code 7348, a vagotomy with pyloroplasty with 
recurrent ulcer with incomplete vagotomy warrants a 20 
percent evaluation.  With symptoms and a confirmed diagnosis 
of alkaline gastritis, or of confirmed persisting diarrhea, a 
30 percent rating is warranted.  Demonstrably confirmed 
postoperative complications of stricture or continuing 
gastric retention warrants an evaluation of 40 percent.  
Under this code, a recurrent ulcer following complete 
vagotomy should be rated under Diagnostic Code 7305 with a 
minimum rating of 20 percent, and dumping syndrome should be 
rated under Diagnostic Code 7308.

Under Diagnostic Code 7305, moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants a 20 percent evaluation.  
Moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss, or with recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year, 
warrants a 40 percent evaluation.

Under Diagnostic Code 7308, a 20 percent evaluation is 
warranted for postgastrectomy syndrome with mild impairment 
with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  When moderate with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss, a 40 
percent rating is warranted.  When severe, with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia, a 60 percent evaluation is warranted.

When the veteran was examined in July 1994 it was found that 
there was a history of gastroesophageal reflux disease and 
this probably represented the majority of the veteran's 
symptomatic complaints.  The veteran's symptoms when he was 
examined in September 1999 were complaints of chronic gas, 
bloating and occasional regurgitation of phlegm and these 
were concluded to probably be related to the gastroesophageal 
reflux disease, a condition for which service connection is 
not in effect.  Moreover, the physician concluded that there 
was no evidence of any recurrent duodenal ulcer disease or 
any severe esophagitis and also noted that the veteran did 
not appear to have suffered any progressive impairment from 
his symptoms as he had not only maintained weight but was 
overweight and he had no evidence for nutritional deficiency.

An increased rating under the criteria of postoperative 
vagotomy with pyloroplasty would not be warranted as the 
veteran is not shown to have symptoms and a confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea.  Likewise, he does not have diarrhea or weight loss 
for an increased rating to 40 percent under the criteria for 
duodenal ulcer, much less the episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss required for a 40 
percent rating under the criteria for post gastrectomy 
syndrome.

In reaching this conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b) (2000), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

While the veteran was recently hospitalized, this was for 
acute renal insufficiency with hyperkalemia; and diabetes 
mellitus, Type II, and not for his service-connected 
gastrointestinal disability.  The Board finds the evidence in 
its entirety does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of regular schedular standards.  Accordingly, the Board, 
after reviewing the various applicable rating criteria, 
concludes that the preponderance of the evidence is against 
an increased evaluation for the postoperative residuals of a 
vagotomy and pyloroplasty with duodenal ulcer.

II. Ventral Hernia

Under Diagnostic Code 7339, a noncompensable evaluation is 
warranted for post operative ventral hernia evidenced by 
healed postoperative wounds, no disability, belt not 
indicated.  A 20 percent evaluation is warranted for a small 
post operative ventral hernia, not well supported by belt 
under ordinary conditions, or healed ventral hernia or post 
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.

In this case the Board finds that a compensable evaluation 
for the postoperative ventral hernia is not warranted.  In 
this regard, the evidence does not show any current hernia, 
the veteran is not shown to require a supportive belt, and 
there is no indication that postoperative wounds have caused 
a weakening of the abdominal wall.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
compensable evaluation for postoperative residuals of a 
ventral hernia.



ORDER

Entitlement to an increased evaluation for the postoperative 
residuals of a vagotomy and pyloroplasty with duodenal ulcer 
and to an increased (compensable) evaluation for a ventral 
hernia is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

